
	
		I
		112th CONGRESS
		2d Session
		H. R. 6412
		IN THE HOUSE OF REPRESENTATIVES
		
			September 14, 2012
			Ms. Zoe Lofgren of
			 California (for herself, Mr.
			 Gutierrez, Mr. Gonzalez,
			 Mr. Conyers,
			 Mr. George Miller of California,
			 Ms. Roybal-Allard,
			 Mr. Hinojosa,
			 Mrs. Napolitano,
			 Mr. Sablan,
			 Mr. Honda,
			 Ms. Eshoo, and
			 Ms. Matsui) introduced the following
			 bill; which was referred to the Committee
			 on the Judiciary
		
		A BILL
		To amend the Immigration and Nationality Act to provide
		  for immigrant visas for certain advanced STEM graduates, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Attracting the Best and Brightest Act
			 of 2012.
		2.Immigrant Visas
			 for certain advanced stem graduates
			(a)Advanced stem
			 graduatesSection 203(b) of the Immigration and Nationality Act
			 (8 U.S.C. 1153(b)) is amended—
				(1)by redesignating
			 paragraph (6) as paragraph (7); and
				(2)by inserting after
			 paragraph (5) the following:
					
						(6)Advanced
				graduates in science, technology, engineering and mathematics
							(A)In
				generalNotwithstanding section 201, visas shall be made
				available, in a number not to exceed 50,000, to qualified immigrants
				who—
								(i)possess a graduate
				degree at the level of master’s or higher in a field of science, technology,
				engineering, or mathematics from a United States research institution of higher
				education;
								(ii)have an offer of
				employment from a United States employer in a field related to such
				degree;
								(iii)are the subject
				of an approved labor certification as required under section 212(a)(5)(A);
				and
								(iv)will receive a
				wage level from the employer that is at least the actual wage level paid by the
				employer to all other individuals with similar experience and qualifications
				for the specific employment in question.
								(B)DefinitionsFor
				purposes of this paragraph:
								(i)The term
				field of science, technology, engineering, or mathematics means a
				field included in the Department of Education’s Classification of Instructional
				Programs taxonomy within the summary groups of computer and information
				sciences and support services, engineering, mathematics and statistics, and
				physical sciences.
								(ii)The term
				United States research institution of higher
				education means an institution in the United States
				that—
									(I)is described in
				section 101(a) of the Higher Education Act of 1965 (20 U.S.C. 1001(a));
									(II)is classified by
				the Director of the National Science Foundation as a research institution or as
				otherwise excelling at instruction in a field of science, technology,
				engineering, or mathematics;
									(III)has been in
				existence for at least 10 years;
									(IV)does not provide
				any commission, bonus, or other incentive payment based directly or indirectly
				on success in securing enrollments or financial aid to any persons or entities
				engaged in any recruitment or admission activities for nonimmigrant students or
				in making decisions regarding the award of student financial assistance to
				nonimmigrant students; and
									(V)is accredited by
				an accrediting agency recognized by the Secretary of
				Education.
									.
				(b)Unused visas;
			 limitation to foreign states
				(1)Unused
			 visasSection 203(b)(1) of such Act (8 U.S.C. 1153(b)(1)) is
			 amended by striking (4) and (5) and inserting (4), (5)
			 and (6).
				(2)Limitation to
			 any single foreign stateSection 202(a)(5)(A) of such Act (8
			 U.S.C. 1152(a)(5)(A)) is amended by striking or (5) and
			 inserting (5), or (6).
				(c)Procedure for
			 granting immigrant statusSection 204(a)(1)(F) of such Act (8
			 U.S.C. 1154(a)(1)(F)) is amended—
				(1)by striking
			 or 203(b)(3) and inserting 203(b)(3), or
			 203(b)(6); and
				(2)by striking
			 Attorney General and inserting Secretary of Homeland
			 Security.
				(d)Labor
			 certification and qualification for certain immigrantsSection
			 212(a)(5) of such Act (8 U.S.C. 1182(a)(5)) is amended—
				(1)in subparagraph
			 (A)—
					(A)in clause
			 (ii)—
						(i)in
			 subclause (I), by striking , or at the end and inserting a
			 semicolon;
						(ii)in
			 subclause (II), by striking the period at the end and inserting ;
			 or; and
						(iii)by
			 adding at the end the following:
							
								(III)holds a
				doctorate degree in a field of science, technology, engineering, or mathematics
				(as defined in section 203(b)(6)(B)(i)) from a United States research
				institution of higher education (as defined in section
				203(b)(6)(B)(ii)).
								;
						(B)by redesignating
			 clauses (iii) and (iv) as clauses (iv) and (v), respectively; and
					(C)by inserting after
			 clause (ii) the following:
						
							(iii)Job
				order
								(I)In
				generalAn employer who files an application under clause (i)
				shall submit a job order for the labor the alien seeks to perform to the State
				workforce agency in the State in which the alien seeks to perform the labor.
				The State workforce agency shall post the job order on its official agency
				website for a minimum of 30 days and not later than 3 days after receipt using
				the employment statistics system authorized under section 15 of the
				Wagner-Peyser Act (29 U.S.C. 49 et seq.).
								(II)LinksThe
				Secretary of Labor shall include links to the official websites of all State
				workforce agencies on a single webpage of the official website of the
				Department of Labor.
								;
				and
					(2)in subparagraph
			 (D), by striking (2) or (3) and inserting (2), (3), or
			 (6).
				(e)Further
			 protecting American workersSection 212(p) of such Act (8 U.S.C.
			 1182(p)) is amended by adding at the end the following:
				
					(5)To satisfy the
				requirement under section 203(b)(6)(A)(iv), an employer must demonstrate that
				the total amount of compensation to be paid to the alien (including health
				insurance, stock options, and other benefits provided by the employer) must
				meet or exceed the total amount of compensation paid by the employer to all
				other employees with similar experience and qualifications working in the same
				occupational
				classification.
					.
			(f)GAO
			 studyNot later than June 30, 2017, the Comptroller General of
			 the United States shall provide to the Congress the results of a study on the
			 use by the National Science Foundation of the classification authority provided
			 under section 203(b)(6)(B)(ii)(II) of the Immigration and Nationality Act (8
			 U.S.C. 1153(b)(6)(B)(ii)(II)), as added by this section.
			(g)Public
			 informationThe Secretary of Homeland Security shall make
			 available to the public on the official website of the Department of Homeland
			 Security, and shall update not less than monthly, the following information
			 (which shall be organized according to month and fiscal year) with respect to
			 aliens granted status under section 203(b)(6) of the Immigration and
			 Nationality Act (8 U.S.C. 1153(b)(6)), as added by this section:
				(1)The name, city,
			 and State of each employer who petitioned pursuant to either of such paragraphs
			 on behalf of one or more aliens who were granted status in the month and fiscal
			 year to date.
				(2)The number of
			 aliens granted status under either of such paragraphs in the month and fiscal
			 year to date based upon a petition filed by such employer.
				(3)The occupations
			 for which such alien or aliens were sought by such employer and the job titles
			 listed by such employer on the petition.
				(h)Effective date;
			 sunset
				(1)Effective
			 dateThe amendments made by this section shall take effect on
			 October 1, 2012, and shall apply with respect to fiscal years beginning on or
			 after such date.
				(2)SunsetThe
			 amendments made by subsections (a) through (e) shall be repealed after the
			 2-year period beginning on the date of the enactment of this Act.
				3.Student Visa
			 reform
			(a)In
			 generalSection 101(a)(15)(F)(i) of the Immigration and
			 Nationality Act (8 U.S.C. 1101(a)(15)(F)(i)) is amended by striking an
			 alien having a residence in a foreign country which he has no intention of
			 abandoning, who is a bona fide student qualified to pursue a full course of
			 study and who and inserting an alien who is a bona fide student
			 qualified to pursue a full course of study, who (except for a student qualified
			 to pursue a full course of study in a field of science, technology,
			 engineering, or mathematics (as defined in section 203(b)(6)(B)(i)) at an
			 institution of higher education) has a residence in a foreign country which the
			 alien has no intention of abandoning, and who.
			(b)Conforming
			 amendments
				(1)Section 214(b) of
			 the Immigration and Nationality Act (8 U.S.C. 1184(b)) is amended by striking
			 (other than a nonimmigrant and inserting (other than a
			 nonimmigrant described in section 101(a)(15)(F)) if the alien is qualified to
			 pursue a full course of study in a field of science, technology, engineering,
			 or mathematics (as defined in section 203(b)(6)(B)(i)) at an institution of
			 higher education, other than a nonimmigrant.
				(2)Section 214(h) of
			 the Immigration and Nationality Act (8 U.S.C. 1184(h)) is amended by inserting
			 (F) (if the alien is qualified to pursue a full course of study in a
			 field of science, technology, engineering, or mathematics (as defined in
			 section 203(b)(6)(B)(i)) at an institution of higher education), before
			 H(i)(b).
				4.Age-out
			 protections for childrenSection 101(b)(1) of the Immigration and
			 Nationality Act (8 U.S.C. 1101(b)) is amended by adding at the end the
			 following—
			
				(H)Rules for
				determining age of a child
					(i)Immigrant
				petitionsNotwithstanding any other provision of the Act, a
				determination of whether an alien is a child for the purposes of a petition
				under sections 204 and 209 shall be made using the age of the alien on the date
				on which the petition is filed with the Secretary of Homeland Security.
					(ii)Child of U.S.
				citizen fiancéA determination of whether an alien is a child for
				the purposes of a petition under section 214 or an application for adjustment
				of status under section 245(d) shall be made using the age of the alien on the
				date on which the petition is filed with the Secretary of Homeland Security to
				classify the alien’s parent as the fiancé of a U.S.
				citizen.
					.
		5.Permanent
			 priority dates
			(a)In
			 generalSection 203 of the Immigration and Nationality Act (8
			 U.S.C. 1153) is amended by adding at the end the following:
				
					(i)Permanent
				priority dates
						(1)In
				generalSubject to subsection (h)(3) and paragraph (2), the
				priority date for any family- or employment-based petition shall be the date of
				filing of the petition with the Secretary of Homeland Security (or the
				Secretary of State, if applicable), unless the filing of the petition was
				preceded by the filing of a labor certification with the Secretary of Labor, in
				which case that date shall constitute the priority date.
						(2)Subsequent
				family- and employment-based petitionsSubject to subsection
				(h)(3), an alien who—
							(A)is the beneficiary
				of any family-based petition that was approvable when filed (including
				self-petitioners) shall retain the priority date assigned with respect to that
				petition in the consideration of any subsequently filed family-based petition
				(including self-petitions); or
							(B)is the beneficiary
				of any employment-based petition that was approvable when filed (including
				self-petitioners) shall retain the priority date assigned with respect to that
				petition in the consideration of any subsequently filed employment-based
				petition (including
				self-petitions).
							.
			(b)Effective
			 dateThe amendment made by subsection (a) shall take effect on
			 the date of the enactment of this Act and shall apply to aliens who are a
			 beneficiary of a classification petition pending on or after such date.
			
